Exhibit 10.10

 

COMPASS THERAPEUTICS LLC

 

COMPASS THERAPEUTICS ADVISORS, INC.

 

PACIFIC WESTERN BANK

 

LOAN AND SECURITY AGREEMENT

 

 



 

 

 

This LOAN AND SECURITY AGREEMENT (the “Agreement”) is entered into as of March
30, 2018, by and between PACIFIC WESTERN BANK, a California state chartered bank
(“Bank”) and COMPASS THERAPEUTICS LLC, a Delaware limited liability company
(“Parent”), and COMPASS THERAPEUTICS ADVISORS, INC., a Delaware corporation
(“Advisors”, and together with Parent, each a “Borrower”, and collectively,
“Borrowers”).

 

RECITALS

 

Borrowers wish to obtain credit from time to time from Bank, and Bank desires to
extend credit to Borrowers. This Agreement sets forth the terms on which Bank
will advance credit to Borrowers, and Borrowers will repay the amounts owing to
Bank.

 

AGREEMENT

 

The parties agree as follows:

 

1. DEFINITIONS AND CONSTRUCTION.

 

1.1 Definitions. As used in this Agreement, all capitalized terms shall have the
definitions set forth on Exhibit A. Any term used in the Code and not defined
herein shall have the meaning given to the term in the Code.

 

1.2 Accounting Terms. Any accounting term not specifically defined on Exhibit A
shall be construed in accordance with GAAP and all calculations shall be made in
accordance with GAAP (except for non-compliance with FAS 123R in monthly
reporting). The term “financial statements” shall include the accompanying notes
and schedules.

 

2. LOAN AND TERMS OF PAYMENT.

 

2.1 Credit Extensions.

 

(a) Promise to Pay. Borrowers promise to pay to Bank, in lawful money of the
United States of America, the aggregate unpaid principal amount of all Credit
Extensions made by Bank to Borrowers, together with interest on the unpaid
principal amount of such Credit Extensions at rates in accordance with the terms
hereof.

 

(b) Term Loan.

 

(i) Term Loan. Subject to and upon the terms and conditions of this Agreement,
(i) Bank agrees to make a Term Loan to Borrowers in an aggregate principal
amount not to exceed Fifteen Million Dollars ($15,000,000), consisting of
Tranche I and Tranche II, (ii) Tranche I shall be funded on or about the Closing
Date, and (iii) Tranche II shall be funded upon satisfaction of the Tranche II
Equity Event not later than September 30, 2018. The proceeds of the Term Loan
shall be used for general working capital purposes and for capital expenditures.

 



1

 

 

(ii) Repayment. Interest shall accrue from the date of the Term Loan at the rate
specified in Section 2.3(a) and shall be payable monthly beginning on the first
day of the month next following the Term Loan, and continuing on the same day of
each month thereafter. Any amount of the Term Loan that is outstanding on the
Interest Only End Date shall be payable in, (A) if the Interest Only End Date is
March 30, 2019, thirty-six (36) equal monthly installments of principal, plus
all accrued interest, (B) if the Interest Only Date is September 30, 2019 or
March 30, 2020, thirty (30) equal monthly installments of principal, plus all
accrued interest, beginning on the first day of the month next following the
Interest Only End Date, and continuing on the same day of each month thereafter
through the Maturity Date, at which time all amounts due in connection with the
Term Loan and any other amounts due under this Agreement shall be immediately
due and payable. The Term Loan, once repaid, may not be reborrowed.

 

(iii) Prepayment. Borrowers may prepay all but not less than all of the Term
Loan at any time, provided that Borrowers may not reborrow any amount so
prepaid, and provided further that upon any prepayment, including any prepayment
required because of acceleration of the Term Loan after the occurrence of an
Event of Default, Borrowers shall pay, in addition to all outstanding principal
and accrued interest on the Term Loan, a prepayment fee equal (the “Prepayment
Fee”) to (A) 2.0% of the outstanding balance of the Term Loan if the prepayment
occurs within twelve (12) months of the Closing Date, (B) 1.0% of the
outstanding balance of the Term Loan if the prepayment occurs on or after the
date which is twelve (12) months after the Closing Date through and including
the date which is twenty four (24) months after the Closing Date and (C) 0.5% of
the outstanding balance of the Term Loan if the prepayment occurs on or after
the date which is twenty-four (24) months after the Closing Date but prior to
the Maturity Date.

 

(iv) Notice of Borrowing. Borrowers shall notify Bank (which notice shall be
irrevocable) by facsimile transmission to be received no later than 3:30 p.m.
Eastern time on the day on which the Term Loan is to be made. Such notice shall
be substantially in the form of Exhibit C.

 

(c) Usage of Credit Card Services Under Credit Card Line.

 

(i) Usage Period. Subject to and upon the terms and conditions of this
Agreement, at any time through the Credit Card Maturity Date, Borrowers may use
the Credit Card Services (as defined below) in amounts and upon terms as
provided in this Section.

 

(ii) Credit Card Services. Subject to and upon the terms and conditions of this
Agreement, Borrowers may request corporate credit cards and standard e-commerce
merchant account services from Bank (collectively, the “Credit Card Services”).
The aggregate limit of the corporate credit cards and merchant credit card
processing reserves shall not exceed the Credit Card Line. The terms and
conditions (including repayment and fees) of such Credit Card Services shall be
subject to the terms and conditions of Bank’s standard forms of application and
agreement for the Credit Card Services, which Borrowers hereby agree to execute.

 

(iii) Collateralization of Obligations Extending Beyond Maturity. If Borrowers
have not secured to Bank’s satisfaction its obligations with respect to any
credit card services that extend beyond the term of this Agreement, then,
effective as of such date, the balance in any deposit accounts held by Bank and
the certificates of deposit or time deposit accounts issued by Bank in a
Borrower’s name (and any interest paid thereon or proceeds thereof, including
any amounts payable upon the maturity or liquidation of such certificates or
accounts), shall automatically secure such obligations to the extent of the then
continuing or outstanding credit care services. Borrowers authorize Bank to hold
such balances in pledge and to decline to honor any drafts thereon or any
requests by a Borrower or any other Person to pay or otherwise transfer any part
of such balances for so long as the applicable Ancillary Services are
outstanding or continue.

 



2

 

 

2.2 Reserved.

 

2.3 Interest Rates, Payments, and Calculations.

 

(a) Interest Rates. Except as set forth in Section 2.3(b), the Term Loan shall
bear interest, on the outstanding daily balance thereof, at a variable annual
rate equal to the greater of (A) 2.00% above the Prime Rate then in effect and
(B) 6.25%. Notwithstanding the foregoing, if Parent has achieved both Milestone
I and Milestone II (the “Milestone Achievements”), except as set forth in
Section 2.3(b), the Term Loan shall bear interest, on the outstanding daily
balance thereof, at a variable annual rate equal to the greater of (A) 1.50%
above the Prime Rate then in effect and (B) 6.25%, effective on the date
immediately following the Milestone Achievements.

 

(b) Late Fee; Default Rate. If any payment is not made within 15 days after the
date such payment is due, Borrowers shall pay Bank a late fee equal to the
lesser of (i) 5% of the amount of such unpaid amount and (ii) the maximum amount
permitted to be charged under applicable law. All Obligations shall bear
interest, from and after the occurrence and during the continuance of an Event
of Default, at a rate equal to 5% above the interest rate applicable immediately
prior to the occurrence of the Event of Default.

 

(c) Payments. Borrowers authorize Bank to, at its option, charge such interest,
all Bank Expenses, and all Periodic Payments against any of Borrowers ‘ deposit
accounts. Any interest not paid when due shall be compounded by becoming a part
of the Obligations, and such interest shall thereafter accrue interest at the
rate then applicable hereunder.

 

(d) Computation. In the event the Prime Rate is changed from time to time
hereafter, the applicable rate of interest hereunder shall be increased or
decreased, effective as of the day the Prime Rate is changed, by an amount equal
to such change in the Prime Rate. All interest chargeable under the Loan
Documents shall be computed on the basis of a 360 day year for the actual number
of days elapsed.

 

2.4 Crediting Payments. Prior to the occurrence of an Event of Default, Bank
shall credit a wire transfer of funds, check or other item of payment to such
deposit account or Obligation as Borrowers specify. After the occurrence and
during the continuance of an Event of Default, Bank shall have the right, in its
sole discretion, to immediately apply any wire transfer of funds, check, or
other item of payment Bank may receive to conditionally reduce Obligations, but
such applications of funds shall not be considered a payment on account unless
such payment is of immediately available federal funds or unless and until such
check or other item of payment is honored when presented for payment.
Notwithstanding anything to the contrary contained herein, any wire transfer or
payment received by Bank after 5:30 p.m. Eastern Time shall be deemed to have
been received by Bank as of the opening of business on the immediately following
Business Day. Whenever any payment to Bank under the Loan Documents would
otherwise be due (except by reason of acceleration) on a date that is not a
Business Day, such payment shall instead be due on the next Business Day, and
additional fees or interest, as the case may be, shall accrue and be payable for
the period of such extension.

 



3

 

 

2.5 Fees. Borrowers shall pay to Bank the following:

 

(a) Facility Fee. On or before the Closing Date, a fee equal to $15,000, which
shall be nonrefundable;

 

(b) Prepayment Fee. The Prepayment Fee, when due hereunder;

 

(c) Success Fee. Upon a Liquidity Event, Borrowers shall pay to Bank a fee of
(i) $750,000, plus, if Tranche II is advanced, (ii) $300,000 (collectively, the
“Success Fee”). Notwithstanding anything to the contrary in this Agreement, this
Section 2.5(c) shall survive any termination of this Agreement; and

 

(d) Bank Expenses. On the Closing Date, all Bank Expenses incurred through the
Closing Date, and, after the Closing Date, all Bank Expenses, as and when they
become due.

 

2.6 Term. This Agreement shall become effective on the Closing Date and, subject
to Section 12.7, shall continue in full force and effect for so long as any
Obligations remain outstanding or Bank has any obligation to make Credit
Extensions under this Agreement. Notwithstanding the foregoing, Bank shall have
the right to terminate its obligation to make Credit Extensions under this
Agreement immediately and without notice upon the occurrence and during the
continuance of an Event of Default.

 

3. CONDITIONS OF LOANS.

 

3.1 Conditions Precedent to Closing. The agreement of Bank to enter into this
Agreement on the Closing Date is subject to the condition precedent that Bank
shall have received, in form and substance satisfactory to Bank, each of the
following items and completed each of the following requirements:

 

(a) this Agreement;

 

(b) an officer’s certificate of each Borrower with respect to incumbency and
resolutions authorizing the execution and delivery of this Agreement;

 

(c) a financing statement (Form UCC-1);

 

(d) payment of the fees and Bank Expenses then due specified in Section 2.5,
which may be debited from any of Borrowers’ accounts with Bank;

 

(e) current SOS Reports indicating that except for Permitted Liens, there are no
other security interests or Liens of record in the Collateral;

 



4

 

 

(f) current financial statements, including audited statements (or such other
level required by the Investment Agreement) for each Borrower’s most recently
ended fiscal year, together with an unqualified opinion (or an opinion qualified
only for going concern so long as Borrowers’ investors provide additional equity
as needed), company prepared consolidated and consolidating balance sheets,
income statements, and statements of cash flows for the most recently ended
month in accordance with Section 6.2, and such other updated financial
information as Bank may reasonably request;

 

(g) current Compliance Certificate in accordance with Section 6.2;

 

(h) evidence satisfactory to Bank that the insurance policies required by
Section 6.5 hereof are in full force and effect, together with appropriate
evidence showing loss payable and additional insured clauses or endorsements in
favor of Bank,

 

(i)    a Borrower Information Certificate for each Borrower;

 

(j)   Borrowers shall have opened and funded not less than $50,000 in deposit
accounts held with Bank; and

 

(k) such other documents or certificates, and completion of such other matters,
as Bank may reasonably request.

 

3.2 Conditions Precedent to all Credit Extensions. The obligation of Bank to
make each Credit Extension, including the initial Credit Extension, is
contingent upon the Borrowers’ compliance with Section 3.1 above, and is further
subject to the following conditions:

 

(a) timely receipt by Bank of the Loan Advance/Paydown Request Form as provided
in Section 2.1;

 

(b) Borrowers shall have transferred substantially all of its Cash assets into
operating accounts held with Bank and otherwise be in compliance with Section
6.6 hereof;

 

(c) in Bank’s sole but reasonable discretion, there has not been a Material
Adverse Effect; and

 

(d) the representations and warranties contained in Section 5 shall be true and
correct in all material respects on and as of the date of such Loan
Advance/Paydown Request Form and on the effective date of each Credit Extension
as though made at and as of each such date, and no Event of Default shall have
occurred and be continuing, or would exist after giving effect to such Credit
Extension (provided, however, that those representations and warranties
expressly referring to another date shall be true and correct in all material
respects as of such date, and provided further that any representation or
warranty that contains a materiality qualification therein shall be true and
correct in all respects). The making of each Credit Extension shall be deemed to
be a representation and warranty by Borrowers on the date of such Credit
Extension as to the accuracy of the facts referred to in this Section 3.2.

 

3.23 Post Closing Condition. Borrowers shall deliver to Bank a landlord consent
in form and substance satisfactory to Bank with respect to 245 First Street, 3rd
Floor, Cambridge, MA 02142, executed by the respective landlord thereof, within
ninety (90) days after the Closing Date.

 



5

 

 

4. CREATION OF SECURITY INTEREST.

 

4.1 Grant of Security Interest. Each Borrower grants and pledges to Bank a
continuing security interest in the Collateral to secure prompt repayment of any
and all Obligations and to secure prompt performance by such Borrower of each of
its covenants and duties under the Loan Documents. Except for Permitted Liens or
as disclosed in the Schedule, such security interest constitutes a valid, first
priority security interest in the presently existing Collateral, and will
constitute a valid, first priority security interest in later-acquired
Collateral. Each Borrower also hereby agrees not to sell, transfer, assign,
mortgage, pledge, lease, grant a security interest in, or encumber any of its
Intellectual Property. Notwithstanding any termination of this Agreement or of
any filings undertaken related to Bank’s rights under the Code, Bank’s Lien on
the Collateral shall remain in effect for so long as any Obligations are
outstanding.

 

4.2 Perfection of Security Interest. Each Borrower authorizes Bank to file at
any time financing statements, continuation statements, and amendments thereto
that (i) either specifically describe the Collateral or describe the Collateral
as all assets of such Borrower of the kind pledged hereunder, and (ii) contain
any other information required by the Code for the sufficiency of filing office
acceptance of any financing statement, continuation statement, or amendment,
including whether such Borrower is an organization, the type of organization and
any organizational identification number issued to such Borrower, if applicable.
Each Borrower shall have possession of the Collateral, except where expressly
otherwise provided in this Agreement or where Bank chooses to perfect its
security interest by possession in addition to the filing of a financing
statement. Where Collateral is in possession of a third party bailee, each
Borrower shall take such steps as Bank reasonably requests for Bank to (i)
subject to Section 7.11 below, obtain an acknowledgment, in form and substance
reasonably satisfactory to Bank, of the bailee that the bailee holds such
Collateral for the benefit of Bank, and (ii) obtain “control” of any Collateral
consisting of investment property, deposit accounts, letter-of- credit rights or
electronic chattel paper (as such items and the term “control” are defined in
Revised Article 9 of the Code) by causing the securities intermediary or
depositary institution or issuing bank to execute a control agreement in form
and substance reasonably satisfactory to Bank. Each Borrower will not create any
chattel paper without placing a legend on the chattel paper acceptable to Bank
indicating that Bank has a security interest in the chattel paper. Each Borrower
from time to time may deposit with Bank specific cash collateral to secure
specific Obligations; each Borrower authorizes Bank to hold such specific
balances in pledge and to decline to honor any drafts thereon or any request by
a Borrower or any other Person to pay or otherwise transfer any part of such
balances for so long as the specific Obligations are outstanding. Each Borrower
shall take such other actions as Bank requests to perfect its security interests
granted under this Agreement.

 



6

 

 

4.3 Pledge of Collateral. Each Borrower hereby pledges, assigns and grants to
Bank a security interest in all the Shares, together with all proceeds and
substitutions thereof, all cash, stock and other moneys and property paid
thereon, all rights to subscribe for securities declared or granted in
connection therewith, and all other cash and noncash proceeds of the foregoing,
as security for the performance of the Obligations. Promptly upon Bank’s
request, the certificate or certificates for the Shares will be delivered to
Bank, accompanied by an instrument of assignment duly governing the Shares. Each
Borrower shall cause the books of each entity whose Shares are part of the
Collateral and any transfer agent to reflect the pledge of the Shares. Upon the
occurrence and during the continuance of an Event of Default hereunder, Bank may
effect the transfer of any securities included in the Collateral (including but
not limited to the Shares) into the name of Bank and cause new certificates
representing such securities to be issued in the name of Bank or its transferee.
Unless an Event of Default shall have occurred and be continuing, each Borrower
shall be entitled to exercise any voting rights with respect to the Shares and
to give consents, waivers and ratifications in respect thereof, provided that no
vote shall be cast or consent, waiver or ratification given or action taken
which would be inconsistent with any of the terms of this Agreement or which
would constitute or create any violation of any of such terms. All such rights
to vote and give consents, waivers and ratifications shall terminate upon the
occurrence and during the continuance of an Event of Default.

 

5. REPRESENTATIONS AND WARRANTIES.

 

Borrowers represent and warrant as follows:

 

5.1 Due Organization and Qualification. Borrowers and each Subsidiary is duly
existing under the laws of the state in which it is organized and qualified and
licensed to do business in any state in which the conduct of its business or its
ownership of property requires that it be so qualified, except where the failure
to do so would not reasonably be expected to cause a Material Adverse Effect.

 

5.2 Due Authorization; No Conflict. The execution, delivery, and performance of
the Loan Documents are within each Borrower’s powers, have been duly authorized,
and are not in conflict with nor constitute a breach of any provision contained
in each Borrower’s Certificate of Incorporation or Bylaws, nor will they
constitute an event of default under any material agreement by which a Borrower
is bound. No Borrower is in default under any agreement by which it is bound,
except to the extent such default would not reasonably be expected to cause a
Material Adverse Effect.

 

5.3 Collateral. Each Borrower has rights in or the power to transfer the
Collateral, and its title to the Collateral is free and clear of Liens, adverse
claims, and restrictions on transfer or pledge except for Permitted Liens. Other
than movable items of personal property such as laptop computers, all Collateral
having an aggregate book value in excess of $200,000, is located solely in the
Collateral States. All Inventory is in all material respects of good and
merchantable quality, free from all material defects, except for Inventory for
which adequate reserves have been made. Except as set forth in the Schedule,
none of the Borrowers’ Cash is maintained or invested with a Person other than
Bank or Bank’s affiliates.

 

5.4 Intellectual Property. Each Borrower is the sole owner of the Intellectual
Property created or purchased by such Borrower, except for licenses granted by a
Borrower to its customers in the ordinary course of business. To the best of
each Borrower’s knowledge, each of the Copyrights, Trademarks and Patents
created or purchased by Borrowers is valid and enforceable, and no part of the
Intellectual Property created or purchased by Borrowers has been judged invalid
or unenforceable, in whole or in part, and no claim has been made to Borrowers
that any part of the Intellectual Property created or purchased by Borrowers
violates the rights of any third party except to the extent such claim would not
reasonably be expected to cause a Material Adverse Effect.

 



7

 

 

5.5 Name; Location of Chief Executive Office. Except as disclosed in the
Schedule, no Borrower has done business under any name other than that specified
on the signature page hereof, and its exact legal name is as set forth in the
first paragraph of this Agreement. The chief executive office of each Borrower
is located at the address indicated in Section 10 hereof.

 

5.6 Litigation. Except as set forth in the Schedule, there are no actions or
proceedings pending by or against a Borrower or any Subsidiary before any court
or administrative agency in which a likely adverse decision would reasonably be
expected to have a Material Adverse Effect.

 

5.7 No Material Adverse Change in Financial Statements. All consolidated and
consolidating financial statements related to Borrowers and any Subsidiary that
are delivered by Borrowers to Bank fairly present in all material respects each
Borrower’s consolidated and consolidating financial condition as of the date
thereof and each Borrower’s consolidated and consolidating results of operations
for the period then ended. There has not been a material adverse change in the
consolidated or in the consolidating financial condition of Borrowers since the
date of the most recent of such financial statements submitted to Bank.

 

5.8 Solvency, Payment of Debts. Each Borrower is able to pay its debts
(including trade debts) as they mature; the fair saleable value of each
Borrower’s assets (including goodwill minus disposition costs) exceeds the fair
value of its liabilities; and no Borrower is left with unreasonably small
capital after the transactions contemplated by this Agreement.

 

5.9 Compliance with Laws and Regulations. Borrowers and each Subsidiary have met
the minimum funding requirements of ERISA with respect to any employee benefit
plans subject to ERISA. No event has occurred resulting from a Borrower’s
failure to comply with ERISA that is reasonably likely to result in a Borrower’s
incurring any liability that could have a Material Adverse Effect. No Borrower
is an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940. No Borrower is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulations T and U of the Board of Governors of the Federal Reserve
System). No Borrower has violated any statutes, laws, ordinances or rules
applicable to it, the violation of which would reasonably be expected to have a
Material Adverse Effect. Borrowers and each Subsidiary have filed or caused to
be filed all tax returns required to be filed, and have paid, or have made
adequate provision for the payment of, all taxes reflected therein except those
being contested in good faith with adequate reserves under GAAP or where the
failure to file such returns or pay such taxes would not reasonably be expected
to have a Material Adverse Effect.

 

5.10 Subsidiaries. No Borrower owns any stock, partnership interest or other
equity securities of any Person, except for Permitted Investments.

 

5.11 Government Consents. Borrowers and each Subsidiary have obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all governmental authorities that are necessary
for the continued operation of each Borrower’s business as currently conducted,
except where the failure to do so would not reasonably be expected to cause a
Material Adverse Effect.

 



8

 

 

5.12 Inbound Licenses. Except as disclosed on the Schedule, no Borrower is a
party to, nor is bound by, any material license or other agreement material to
the conduct of a Borrower’s business that prohibits or otherwise restricts a
Borrower from granting a security interest in such Borrower’s interest in such
license or agreement or any other property important for the conduct of such
Borrower’s business, other than this Agreement or the other Loan Documents.

 

5.13 Shares. Each Borrower has full power and authority to create a first lien
on its respective Shares and no disability or contractual obligations exists
that would prohibit such Borrower from pledging its Shares pursuant to this
Agreement. To Borrowers’ knowledge, there are no subscriptions, warrants, rights
of first refusal or other restrictions on transfer relative to, or options
exercisable with respect to the Shares. The Shares have been and will remain
duly authorized and validly issued, and are fully paid and non-assessable. To
Borrowers’ knowledge, the Shares are not the subject of any present or
threatened suit, action, arbitration, administrative or other proceeding, and
Borrowers know of no reasonable grounds for the institution of any such
proceedings.

 

5.14 Full Disclosure. No representation, warranty or other statement made by a
Borrower in any certificate or written statement furnished to Bank taken
together with all such certificates and written statements furnished to Bank
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements contained in such certificates or
statements not misleading in light of the circumstances in which they were made,
it being recognized by Bank that the projections and forecasts provided by
Borrowers in good faith and based upon reasonable assumptions are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections and forecasts may differ from the projected or forecasted
results.

 

6. AFFIRMATIVE COVENANTS.

 

Each Borrower shall do all of the following:

 

6.1 Good Standing and Government Compliance. Borrowers shall maintain its and
each of its Subsidiaries’ corporate existence and good standing in the
respective states of formation, shall maintain qualification and good standing
in each other jurisdiction in which the failure to so qualify would reasonably
be expected to have a Material Adverse Effect, and shall furnish to Bank the
organizational identification number issued to each Borrower by the authorities
of the state in which each Borrower is organized, if applicable. Borrowers shall
meet, and shall cause each Subsidiary to meet, the minimum funding requirements
of ERISA with respect to any employee benefit plans subject to ERISA. Borrowers
shall comply, and shall cause each Subsidiary to comply, with all statutes,
laws, ordinances and government rules and regulations to which it is subject,
and shall maintain, and shall cause each of its Subsidiaries to maintain, in
force all licenses, approvals and agreements, the loss of which or failure to
comply with which would reasonably be expected to have a Material Adverse
Effect.

 



9

 

 

6.2 Financial Statements, Reports, Certificates.

 

(a) Borrowers shall deliver to Bank: (i) as soon as available, but in any event
within 30 days after the end of each calendar month, a company prepared
consolidated and consolidating balance sheet, income statement, and statement of
cash flows covering Borrowers’ operations during such period, in a form
reasonably acceptable to Bank and certified by a Responsible Officer; (ii) as
soon as available, but in any event within 180 days after the end of Borrowers’
fiscal year, audited (or such other level as is required by the Investment
Agreement) consolidated and consolidating financial statements of Borrowers
prepared in accordance with GAAP, consistently applied, together with an opinion
which is either unqualified, qualified only for going concern related solely to
Borrowers’ liquidity position or otherwise consented to in writing by Bank on
such financial statements of an independent certified public accounting firm
reasonably acceptable to Bank; provided, however that for the 2017 fiscal year
such audited financial statements shall not require an opinion until March 31,
2019; (iii) annual budget approved by each Borrower’s Board of Directors as soon
as available but not later than 45 days after the end of each Borrower’s fiscal
year; (iv) if applicable, copies of all statements, reports and notices sent or
made available generally by a Borrower to its security holders or to any holders
of Subordinated Debt and all reports on Forms 10-K and 10-Q filed with the
Securities and Exchange Commission; (v) promptly upon receipt of notice thereof,
a report of any legal actions pending or threatened against a Borrower or any
Subsidiary that could reasonably be expected to result in damages or costs to a
Borrower or any Subsidiary of $250,000 or more; (vi) promptly upon receipt, each
management letter prepared by a Borrower’s independent certified public
accounting firm regarding such Borrower’s management control systems; (vii)
periodic informal clinical updates on any material developments therein as
Borrowers may determine appropriate or at the reasonable request of Bank and
(viii) such budgets, sales projections, operating plans or other financial
information as Bank may reasonably request from time to time;

 

(b) Within 30 days after the last day of each month, Borrowers shall deliver to
Bank with the monthly financial statements a Compliance Certificate certified as
of the last day of the applicable month and signed by a Responsible Officer in
substantially the form of Exhibit D hereto.

 

(c) As soon as possible and in any event within 3 Business Days after becoming
aware of the occurrence or existence of an Event of Default hereunder, a written
statement of a Responsible Officer setting forth details of the Event of
Default, and the action which Borrowers have taken or proposes to take with
respect thereto.

 

(d) Bank (through any of its officers, employees, or agents) shall have the
right, upon reasonable prior notice, from time to time during Borrowers’ usual
business hours but no more than once a year (unless an Event of Default has
occurred and is continuing), to inspect Borrowers’ Books and to make copies
thereof and to check, test, inspect, audit and appraise the Collateral at
Borrowers’ expense in order to verify Borrowers’ financial condition or the
amount, condition of, or any other matter relating to, the Collateral.

 

Borrowers may deliver to Bank on an electronic basis any certificates, reports
or information required pursuant to this Section 6.2, and Bank shall be entitled
to rely on the information contained in the electronic files, provided that Bank
in good faith believes that the files were delivered by a Responsible Officer.
Borrowers shall include a submission date on any certificates and reports to be
delivered electronically.

 



10

 

 

6.3 Inventory and Equipment; Returns. Borrowers shall keep all Inventory and
Equipment in good and merchantable condition, free from all material defects
except for Inventory and Equipment (i) sold in the ordinary course of business,
and (ii) for which adequate reserves have been made, in all cases in the United
States and such other locations as to which Borrowers give prior written notice.
Returns and allowances, if any, as between each Borrower and its account debtors
shall be on the same basis and in accordance with the usual customary practices
of Borrowers, as they exist on the Closing Date. Borrowers shall promptly notify
Bank of all returns and recoveries and of all disputes and claims involving
inventory having a book value of more than $100,000.

 

6.4 Taxes. Borrowers shall make, and cause each Subsidiary to make, due and
timely payment or deposit of all material federal, state, and local taxes,
assessments, or contributions required of it by law, including, but not limited
to, those laws concerning income taxes, F.I.C.A., F.U.T.A. and state disability,
and will execute and deliver to Bank, upon 3 Business Days of written demand,
proof reasonably satisfactory to Bank indicating that Borrowers or a Subsidiary
has made such payments or deposits and any appropriate certificates attesting to
the payment or deposit thereof; provided that Borrowers or a Subsidiary need not
make any payment if the amount or validity of such payment is contested in good
faith by appropriate proceedings and is reserved against (to the extent required
by GAAP) by Borrowers or such Subsidiary.

 

6.5 Insurance. Each Borrower, at its expense, shall (i) keep the Collateral
insured against loss or damage, and (ii) maintain liability and other insurance,
in each case as ordinarily insured against by other owners in businesses similar
to such Borrower’s. All such policies of insurance shall be in such form, with
such companies, and in such amounts as reasonably satisfactory to Bank. All
policies of property insurance shall contain a lender’s loss payable
endorsement, in a form reasonably satisfactory to Bank, showing Bank as lender’s
loss payee. All liability insurance policies shall show, or have endorsements
showing, Bank as an additional insured. Any such insurance policies shall
specify that the insurer must give at least 20 days notice to Bank before
canceling its policy for any reason. Within 30 days of the Closing Date,
Borrower shall cause to be furnished to Bank a copy of its policies including
any endorsements covering Bank or showing Bank as an additional insured. Upon
Bank’s request, Borrowers shall deliver to Bank certified copies of the policies
of insurance and evidence of all premium payments. Proceeds payable under any
casualty policy will, at Borrowers ‘ option, be payable to Borrowers to replace
the property subject to the claim, provided that any such replacement property
shall be deemed Collateral in which Bank has been granted a first priority
security interest, provided that if an Event of Default has occurred and is
continuing, all proceeds payable under any such policy shall, at Bank’s option,
be payable to Bank to be applied on account of the Obligations.

 



11

 

 

6.6 Primary Depository. Subject to the provisions of Section 3.1(m) and 3.2(b),
each Borrower within 60 days (or such later time as the Bank may agree in
writing) of the Closing Date shall maintain all its depository and operating
accounts with Bank and all its investment accounts with Bank or Bank’s
affiliates; provided that prior to maintaining any investment accounts with
Bank’s affiliates, the applicable Borrower, Bank, and any such affiliate shall
have entered into a securities account control agreement with respect to any
such investment accounts, in form and substance reasonably satisfactory to Bank.
Notwithstanding the above, Borrower shall be permitted to maintain aggregate
amounts not to exceed: (i) within 30 days of the Closing Date, $4,000,000, (ii)
within 60 days of the Closing Date, $2,000,000 and (ii) within 90 days of the
Closing Date, $1,000,000, in each case, in one or more accounts outside of Bank.

 

6.7 Financial Covenants. None.

 

6.8 Consent of Inbound Licensors. Prior to entering into or becoming bound by
any material inbound license or agreement, each Borrower shall: (i) provide
written notice to Bank of the material terms of such license or agreement with a
description of its likely impact on Borrower’s business or financial condition;
and (ii) in good faith use commercially reasonable efforts to obtain the consent
of, or waiver by, any person whose consent or waiver is necessary for Borrower’s
interest in such licenses or contract rights to be deemed Collateral and for
Bank to have a security interest in it that might otherwise be restricted by the
terms of the applicable license or agreement, whether now existing or entered
into in the future, provided, however, that the failure to obtain any such
consent or waiver shall not constitute a default under this Agreement.

 

6.9 Creation/Acquisition of Subsidiaries. In the event any Borrower or any
Subsidiary of any Borrower creates or acquires any Subsidiary, Borrower or such
Subsidiary shall promptly notify Bank of such creation or acquisition, and
Borrower or such Subsidiary shall take all actions reasonably requested by Bank
to achieve any of the following with respect to such “New Subsidiary” (defined
as a Subsidiary formed after the date hereof during the term of this Agreement):
(i) to cause New Subsidiary to become either a co-Borrower hereunder, if such
New Subsidiary is organized under the laws of the United States, or a secured
guarantor with respect to the Obligations; and (ii) to grant and pledge to Bank
a perfected security interest in 100% of the stock, units or other evidence of
ownership held by a Borrower or its Subsidiaries of any such New Subsidiary
which is organized under the laws of the United States, and 65% of the stock,
units or other evidence of ownership held by a Borrower or its Subsidiaries of
any such New Subsidiary which is not organized under the laws of the United
States.

 

6.10 Further Assurances. At any time and from time to time Borrowers shall
execute and deliver such further instruments and take such further action as may
reasonably be requested by Bank to effect the purposes of this Agreement.

 

7. NEGATIVE COVENANTS.

 

Each Borrower shall not do any of the following:

 

7.1 Dispositions. Convey, sell, lease, license, transfer or otherwise dispose of
(collectively, to “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, or move cash balances on deposit
with Bank to accounts opened at another financial institution, other than
Permitted Transfers.

 



12

 

 

7.2 Change in Name, Location, Executive Office, or Executive Management; Change
in Business; Change in Fiscal Year; Change in Control. Change its name or the
state of a Borrower’s formation or relocate its chief executive office without
30 days prior written notification to Bank; replace or suffer the departure of
its chief executive officer or chief financial officer without delivering
written notification to Bank within 10 days; fail to appoint an interim
replacement or fill a vacancy in the position of chief executive officer or
chief financial officer for more than 30 consecutive days; suffer a change on
its board of directors which results in the failure of at least one
representative of each of Orbimed and F-Prime to serve as a voting member, in
such case without the prior written consent of Bank which may be withheld in
Bank’s sole discretion; take action to liquidate, wind up, or otherwise cease to
conduct business in the ordinary course; engage in any business, or permit any
of its Subsidiaries to engage in any business, other than or reasonably related
or incidental to the businesses currently engaged in by Borrower; change its
fiscal year end; have a Change in Control.

 

7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with or into any other business
organization (other than mergers or consolidations of a Subsidiary into another
Subsidiary or into Borrower), or acquire, or permit any of its Subsidiaries to
acquire, all or substantially all of the capital stock or property of another
Person except where (a) each of the following conditions is applicable: (i) the
consideration paid in connection with such transactions (including assumption of
liabilities) does not in the aggregate exceed $250,000 during any fiscal year,
(ii) no Event of Default has occurred, is continuing or would exist after giving
effect to such transactions, (iii) such transactions do not result in a Change
in Control, and (iv) a Borrower is the surviving entity; or (b) the Obligations
are repaid in full concurrently with the closing of any merger or consolidation
of a Borrower in which a Borrower is not the surviving entity; provided,
however, that each Borrower shall not, without Bank’s prior written consent,
enter into any binding contractual arrangement with any Person to attempt to
facilitate a merger or acquisition of such Borrower; provided however, Borrower
may enter into any such agreement without Bank’s prior written consent so long
as (i) no Event of Default exists when such agreement is entered into by
Borrower, (ii) such agreement does not give such Person the right to claim any
fee, payment or damages from any parties, other than from Borrowers or
Borrowers’ investors, in connection with a sale of Borrower’s stock or assets
pursuant to or resulting from an assignment for the benefit of creditors, an
asset turnover to Borrower’s creditors (including, without limitation, Bank),
foreclosure, bankruptcy or similar liquidation, and (iii) Borrowers notify Bank
in advance of entering into such an agreement (provided, the failure to give
such notification shall not be deemed a material breach of this Agreement).

 

7.4 Indebtedness. Create, incur, assume, guarantee or be or remain liable with
respect to any Indebtedness, or permit any Subsidiary so to do, other than
Permitted Indebtedness, or prepay any Indebtedness or take any actions which
impose on a Borrower an obligation to prepay any Indebtedness, except
Indebtedness to Bank.

 

7.5 Encumbrances. Create, incur, assume or allow any Lien with respect to its
property, or assign or otherwise convey any right to receive income, including
the sale of any Accounts, or permit any of its Subsidiaries so to do, except for
Permitted Liens, or covenant to any other Person (other than (i) the licensors
of in-licensed property with respect to such property or (ii) the lessors of
specific equipment or lenders financing specific equipment with respect to such
leased or financed equipment) that a Borrower in the future will refrain from
creating, incurring, assuming or allowing any Lien with respect to any of such
Borrower’s property.

 



13

 

 

7.6 Distributions. Pay any dividends or make any other distribution or payment
on account of or in redemption, retirement or purchase of any capital stock,
except that Borrowers may (i) repurchase the stock of former employees or
directors pursuant to stock repurchase agreements in an aggregate amount not to
exceed $250,000 in any fiscal year, as long as an Event of Default does not
exist prior to such repurchase or would not exist after giving effect to such
repurchase, and (ii) repurchase the stock of former employees or directors
pursuant to stock repurchase agreements by the cancellation of indebtedness owed
by such former employees or directors to a Borrower regardless of whether an
Event of Default exists.

 

7.7 Investments. Directly or indirectly acquire or own an Investment in, or make
any Investment in or to any Person, or permit any of its Subsidiaries so to do,
other than Permitted Investments, or maintain or invest any of its investment
property with a Person other than Bank or permit any Subsidiary to do so unless
such Person has entered into a control agreement with Bank, in form and
substance satisfactory to Bank, or suffer or permit any Subsidiary to be a party
to, or be bound by, an agreement that restricts such Subsidiary from paying
dividends or otherwise distributing property to Borrower.

 

7.8 Transactions with Affiliates. Directly or indirectly enter into or permit to
exist any material transaction with any Affiliate of a Borrower except for (i)
transactions that are in the ordinary course of such Borrower’s business, upon
fair and reasonable terms that are no less favorable to such Borrower than would
be obtained in an arm’s length transaction with a non-affiliated Person, and
(ii) the sale of a Borrower’s equity securities in bona fide transactions with
such Borrower’s existing investors that do not result in a Change in Control.

 

7.9 Subordinated Debt. Make any payment in respect of any Subordinated Debt, or
permit any of its Subsidiaries to make any such payment, except in compliance
with the terms of such Subordinated Debt, or amend any provision affecting
Bank’s rights contained in any documentation relating to the Subordinated Debt
without Bank’s prior written consent.

 

7.10 Inventory and Equipment. Store the Inventory or the Equipment of a book
value in excess of $100,000 with a bailee, warehouseman, collocation facility or
similar third party unless the third party has been notified of Bank’s security
interest and Bank (a) has received an acknowledgment from the third party that
it is holding or will hold the Inventory or Equipment for Bank’s benefit or (b)
is in possession of the warehouse receipt, where negotiable, covering such
Inventory or Equipment. Except for Inventory sold in the ordinary course of
business and for movable items of personal property having an aggregate book
value not in excess of $100,000, and except for such other locations as Bank may
approve in writing, Borrowers shall keep the Inventory and Equipment only at the
location set forth in Section 10 and such other locations of which Borrowers
give Bank prior written notice and as to which Bank is able to take such actions
as may be necessary needed to perfect its security interest or to obtain a
bailee’s acknowledgment of Bank’s rights in the Collateral.

 

7.11 No Investment Company; Margin Regulation. Become or be controlled by an
“investment company,” within the meaning of the Investment Company Act of 1940,
or become principally engaged in, or undertake as one of its important
activities, the business of extending credit for the purpose of purchasing or
carrying margin stock, or use the proceeds of any Credit Extension for such
purpose.

 



14

 

 

8. EVENTS OF DEFAULT.

 

Any one or more of the following events shall constitute an Event of Default by
Borrowers under this Agreement:

 

8.1 Payment Default. If a Borrower fails to (i) make any payment of principal or
interest on any Credit Extension when due, or (ii) pay any other Obligations
within three (3) Business Days after such Obligation is due and payable (which
three (3) Business Day cure period shall not apply to payments due on the
Maturity Date or the date of acceleration pursuant to Section 9.1(a) hereof).
For the avoidance of doubt, during such three (3) Business Day cure period, the
failure to cure a payment default under clause (ii), above, shall not be deemed
an Event of Default (but no Credit Extension will be made during such cure
period);

 

8.2 Covenant Default.

 

(a) If a Borrower fails to perform any obligation under Article 6, or violates
any of the covenants contained in Article 7 of this Agreement; or

 

(b) If a Borrowers fails or neglects to perform or observe any other material
term, provision, condition, covenant contained in this Agreement, in any of the
Loan Documents, or in any other present or future agreement between a Borrower
and Bank and as to any default under such other term, provision, condition or
covenant that can be cured, has failed to cure such default within 15 days after
Borrowers receive notice thereof or any officer of a Borrower becomes aware
thereof; provided, however, that if the default cannot by its nature be cured
within the 15 day period or cannot after diligent attempts by Borrowers be cured
within such 15 day period, and such default is likely to be cured within a
reasonable time, then Borrowers shall have an additional reasonable period
(which shall not in any case exceed 30 days) to attempt to cure such default,
and within such reasonable time period the failure to have cured such default
shall not be deemed an Event of Default but no Credit Extensions will be made;

 

8.3 Material Adverse Change. If there occurs any circumstance or any
circumstances which would reasonably be expected to have a Material Adverse
Effect;

 

8.4 Attachment. If any material portion of a Borrower’s assets is attached,
seized, subjected to a writ or distress warrant, or is levied upon, or comes
into the possession of any trustee, receiver or person acting in a similar
capacity and such attachment, seizure, writ or distress warrant or levy has not
been removed, discharged or rescinded within 10 days, or if a Borrower is
enjoined, restrained, or in any way prevented by court order from continuing to
conduct all or any material part of its business affairs, or if a judgment or
other claim becomes a lien or encumbrance upon any material portion of a
Borrower’s assets, or if a notice of lien, levy, or assessment is filed of
record with respect to any material portion of a Borrower’s assets by the United
States Government, or any department, agency, or instrumentality thereof, or by
any state, county, municipal, or governmental agency, and the same is not paid
within ten days after a Borrower receives notice thereof, provided that none of
the foregoing shall constitute an Event of Default where such action or event is
stayed or an adequate bond has been posted pending a good faith contest by such
Borrower (provided that no Credit Extensions will be made during such cure
period);

 



15

 

 

8.5 Insolvency. If a Borrower becomes insolvent, or if an Insolvency Proceeding
is commenced by a Borrower, or if an Insolvency Proceeding is commenced against
a Borrower and is not dismissed or stayed within 30 days (provided that no
Credit Extensions will be made prior to the dismissal of such Insolvency
Proceeding);

 

8.6 Other Agreements. If (a) there is a default or other failure to perform in
any agreement to which a Borrower is a party with a third party or parties (i)
resulting in a right by such third party or parties, whether or not exercised,
to accelerate the maturity of any Indebtedness in an amount in excess of
$250,000, (ii) in connection with any lease of real property for the
headquarters of Borrower or where Borrowers maintain property with a book value
in excess of $1,000,000, or (iii) that would reasonably be expected to have a
Material Adverse Effect, or (b) any default or event of default (however
designated) shall occur with respect to any Subordinated Debt which is not cured
within any applicable cure period;

 

8.7 Judgments. If a final, uninsured judgment or judgments for the payment of
money in an amount, individually or in the aggregate, of at least $250,000 shall
be rendered against a Borrower and shall remain unsatisfied and unstayed for a
period of 10 days (provided that no Credit Extensions will be made prior to the
satisfaction or stay of the judgment); or

 

8.8 Misrepresentations. If any material misrepresentation or material
misstatement exists now or hereafter in any warranty or representation set forth
herein or in any certificate delivered to Bank by any Responsible Officer
pursuant to this Agreement or to induce Bank to enter into this Agreement or any
other Loan Document.

 

9. BANK’S RIGHTS AND REMEDIES.

 

9.1 Rights and Remedies. Upon the occurrence and during the continuance of an
Event of Default, Bank may, at its election, without notice of its election and
without demand, do any one or more of the following, all of which are authorized
by Borrowers:

 

(a) Declare all Obligations, whether evidenced by this Agreement, by any of the
other Loan Documents, or otherwise, immediately due and payable (provided that
upon the occurrence of an Event of Default described in Section 8.5
(insolvency), all Obligations shall become immediately due and payable without
any action by Bank);

 

(b) Demand that Borrowers (i) deposit cash with Bank in an amount equal to the
amount of any Letters of Credit remaining undrawn, as collateral security for
the repayment of any future drawings under such Letters of Credit, and (ii) pay
in advance all Letter of Credit fees scheduled to be paid or payable over the
remaining term of the Letters of Credit, and Borrower shall promptly deposit and
pay such amounts;

 

(c) Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrowers and Bank;

 

(d) Settle or adjust disputes and claims directly with account debtors for
amounts, upon terms and in whatever order that Bank reasonably considers
advisable;

 



16

 

 

(e) Make such payments and do such acts as Bank considers necessary or
reasonable to protect its security interest in the Collateral. Borrowers agree
to assemble the Collateral if Bank so requires, and to make the Collateral
available to Bank as Bank may designate. Borrowers authorize Bank to enter the
premises where the Collateral is located, to take and maintain possession of the
Collateral, or any part of it, and to pay, purchase, contest, or compromise any
encumbrance, charge, or lien which in Bank’s determination appears to be prior
or superior to its security interest and to pay all expenses incurred in
connection therewith. With respect to any of Borrowers’ owned premises,
Borrowers hereby grant Bank a license to enter into possession of such premises
and to occupy the same, without charge, in order to exercise any of Bank’s
rights or remedies provided herein, at law, in equity, or otherwise;

 

(f)   place a “hold” on any account maintained with Bank and/or deliver a notice
of exclusive control, any entitlement order, or other directions or instructions
pursuant to any control agreement or similar agreements providing control of any
Collateral;

 

(g) Set off and apply to the Obligations any and all (i) balances and deposits
of Borrowers held by Bank, and (ii) indebtedness at any time owing to or for the
credit or the account of Borrowers held by Bank;

 

(h) Ship, reclaim, recover, store, finish, maintain, repair, prepare for sale,
advertise for sale, and sell (in the manner provided for herein) the Collateral.
Bank is hereby granted a license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrowers’ labels,
patents, copyrights, rights of use of any name, trade secrets, trade names,
trademarks, service marks, and advertising matter, or any property of a similar
nature, as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral and, in connection with Bank’s
exercise of its rights under this Section 9.1, Borrower’s rights under all
licenses and all franchise agreements shall inure to Bank’s benefit;

 

(i)    Sell the Collateral at either a public or private sale, or both, by way
of one or more contracts or transactions, for cash or on terms, in such manner
and at such places (including Borrowers’ premises) as Bank determines is
commercially reasonable, and apply any proceeds to the Obligations in whatever
manner or order Bank deems appropriate. Bank may sell the Collateral without
giving any warranties as to the Collateral. Bank may specifically disclaim any
warranties of title or the like. This procedure will not be considered adversely
to affect the commercial reasonableness of any sale of the Collateral. If Bank
sells any of the Collateral upon credit, Borrowers will be credited only with
payments actually made by the purchaser, received by Bank, and applied to the
indebtedness of the purchaser. If the purchaser fails to pay for the Collateral,
Bank may resell the Collateral and Borrowers shall be credited with the proceeds
of the sale;

 

(j)   Bank may credit bid and purchase at any public sale;

 

(k) Apply for the appointment of a receiver, trustee, liquidator or conservator
of the Collateral, without notice and without regard to the adequacy of the
security for the Obligations and without regard to the solvency of Borrowers,
any guarantor or any other Person liable for any of the Obligations; and

 



17

 

 

(l) Any deficiency that exists after disposition of the Collateral as provided
above will be paid immediately by Borrowers.

 

Bank may comply with any applicable state or federal law requirements in
connection with a disposition of the Collateral and compliance will not be
considered adversely to affect the commercial reasonableness of any sale of the
Collateral.

 

9.2 Power of Attorney. Effective only upon the occurrence and during the
continuance of an Event of Default, each Borrower hereby irrevocably appoints
Bank (and any of Bank’s designated officers, or employees) as Borrowers’ true
and lawful attorney to: (a) send requests for verification of Accounts or notify
account debtors of Bank’s security interest in the Accounts; (b) endorse
Borrowers’ name on any checks or other forms of payment or security that may
come into Bank’s possession; (c) sign Borrowers’ name on any invoice or bill of
lading relating to any Account, drafts against account debtors, schedules and
assignments of Accounts, verifications of Accounts, and notices to account
debtors; (d) dispose of any Collateral; (e) make, settle, and adjust all claims
under and decisions with respect to Borrowers’ policies of insurance; (f) settle
and adjust disputes and claims respecting the accounts directly with account
debtors, for amounts and upon terms which Bank determines to be reasonable; and
(g) file, in its sole discretion, one or more financing or continuation
statements and amendments thereto, relative to any of the Collateral; provided
Bank may exercise such power of attorney to sign the name of Borrower on any of
the documents described in clauses (g) and (h) above, regardless of whether an
Event of Default has occurred. The appointment of Bank as Borrowers’ attorney in
fact, and each and every one of Bank’s rights and powers, being coupled with an
interest, is irrevocable until all of the Obligations have been fully repaid and
performed and Bank’s obligation to provide advances hereunder is terminated.

 

9.3 Accounts Collection. At any time after the occurrence and during the
continuation of an Event of Default, Bank may notify any Person owing funds to
Borrowers of Bank’s security interest in such funds and verify the amount of
such Account. Borrowers shall collect all amounts owing to Borrowers for Bank,
receive in trust all payments as Bank’s trustee, and immediately deliver such
payments to Bank in their original form as received from the account debtor,
with proper endorsements for deposit.

 

9.4 Bank Expenses. If Borrowers fail to pay any amounts or furnish any required
proof of payment due to third persons or entities, as required under the terms
of this Agreement, then Bank may do any or all of the following after reasonable
notice to Borrowers: (a) make payment of the same or any part thereof; and/or
(b) obtain and maintain insurance policies of the type discussed in Section 6.5
of this Agreement, and take any action with respect to such policies as Bank
deems prudent. Any amounts so paid or deposited by Bank shall constitute Bank
Expenses, shall be immediately due and payable, and shall bear interest at the
then applicable rate hereinabove provided, and shall be secured by the
Collateral. Any payments made by Bank shall not constitute an agreement by Bank
to make similar payments in the future or a waiver by Bank of any Event of
Default under this Agreement.

 

9.5 Bank’s Liability for Collateral. Bank has no obligation to clean up or
otherwise prepare the Collateral for sale. All risk of loss, damage or
destruction of the Collateral shall be borne by Borrowers.

 



18

 

 

9.6 No Obligation to Pursue Others. Bank has no obligation to attempt to satisfy
the Obligations by collecting them from any other person liable for them and
Bank may release, modify or waive any collateral provided by any other Person to
secure any of the Obligations, all without affecting Bank’s rights against
Borrowers. Borrowers waive any right it may have to require Bank to pursue any
other Person for any of the Obligations.

 

9.7 Remedies Cumulative. Bank’s rights and remedies under this Agreement, the
Loan Documents, and all other agreements shall be cumulative. Bank shall have
all other rights and remedies not inconsistent herewith as provided under the
Code, by law, or in equity. No exercise by Bank of one right or remedy shall be
deemed an election, and no waiver by Bank of any Event of Default on Borrowers’
part shall be deemed a continuing waiver. No delay by Bank shall constitute a
waiver, election, or acquiescence by it. No waiver by Bank shall be effective
unless made in a written document signed on behalf of Bank and then shall be
effective only in the specific instance and for the specific purpose for which
it was given. Borrowers expressly agree that this Section 9.7 may not be waived
or modified by Bank by course of performance, conduct, estoppel or otherwise.

 

9.8 Demand; Protest. Except as otherwise provided in this Agreement, Borrowers
waive demand, protest, notice of protest, notice of default or dishonor, notice
of payment and nonpayment and any other notices relating to the Obligations.

 

10. NOTICES.

 

Unless otherwise provided in this Agreement, all notices or demands by any party
relating to this Agreement or any other agreement entered into in connection
herewith shall be in writing and (except for financial statements and other
reporting required pursuant to Section 6.2 of this Agreement, which shall be
sent as directed in the monthly reporting forms provided by Bank) shall be
personally delivered or sent by a recognized overnight delivery service,
certified mail, postage prepaid, return receipt requested, or by telefacsimile
or electronic mail to Borrower or to Bank, as the case may be, at its addresses
set forth below:

 

  If to Borrower: COMPASS THERAPEUTICS LLC, on behalf of Borrowers



245 First St., 3rd Floor

Cambridge, MA 02142

 

Attn: General Counsel

FAX: N/A

 

E-Mail: [**]

 

  If to Bank: Pacific Western Bank

406 Blackwell Street, Suite 240

Durham, North Carolina 27701

Attn: Loan Operations Manager

FAX: [**]

 

E-Mail: [**]

 



19

 

 

  with a copy to: Pacific Western Bank

131 Oliver Street, Suite 250

Boston, MA 02110

Attn: [**]

Email: [**]

 

The parties hereto may change the address at which they are to receive notices
hereunder, by notice in writing in the foregoing manner given to the other.

 

11. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

 

This Agreement shall be governed by, and construed in accordance with, the
internal laws of the State of North Carolina, without regard to principles of
conflicts of law. Jurisdiction shall lie in the State of North Carolina. All
disputes, controversies, claims, actions and similar proceedings arising with
respect to Borrower’s account or any related agreement or transaction shall be
brought in the General Court of Justice of North Carolina sitting in Durham
County, North Carolina or the United States District Court for the Middle
District of North Carolina, except as provided below with respect to arbitration
of such matters. BANK AND BORROWERS EACH ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY
JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH OF THEM, AFTER
CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR
CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM
MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY RELATED INSTRUMENT OR LOAN DOCUMENT OR ANY OF THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT OR ANY COURSE OF CONDUCT, DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF THEM. THESE PROVISIONS SHALL NOT
BE DEEMED TO HAVE BEEN MODIFIED IN ANY RESPECT OR RELINQUISHED BY BANK OR
BORROWER, EXCEPT BY A WRITTEN INSTRUMENT EXECUTED BY EACH OF THEM. If the jury
waiver set forth in this Section 11 is not enforceable, then any dispute,
controversy, claim, action or similar proceeding arising out of or relating to
this Agreement, the Loan Documents or any of the transactions contemplated
therein shall be settled by final and binding arbitration held in Durham County,
North Carolina in accordance with the then current Commercial Arbitration Rules
of the American Arbitration Association by one arbitrator appointed in
accordance with those rules. The arbitrator shall apply North Carolina law to
the resolution of any dispute, without reference to rules of conflicts of law or
rules of statutory arbitration. Judgment upon any award resulting from
arbitration may be entered into and enforced by any state or federal court
having jurisdiction thereof. Notwithstanding the foregoing, the parties may
apply to any court of competent jurisdiction for preliminary or interim
equitable relief, or to compel arbitration in accordance with this Section. The
costs and expenses of the arbitration, including without limitation, the
arbitrator’s fees and expert witness fees, and reasonable attorneys’ fees,
incurred by the parties to the arbitration may be awarded to the prevailing
party, in the discretion of the arbitrator, or may be apportioned between the
parties in any manner deemed appropriate by the arbitrator. Unless and until the
arbitrator decides that one party is to pay for all (or a share) of such costs
and expenses, both parties shall share equally in the payment of the
arbitrator’s fees as and when billed by the arbitrator.

 



20

 

 

12. GENERAL PROVISIONS.

 

12.1 Successors and Assigns. This Agreement shall bind and inure to the benefit
of the respective successors and permitted assigns of each of the parties and
shall bind all persons who become bound as a debtor to this Agreement; provided,
however, that neither this Agreement nor any rights hereunder may be assigned by
Borrowers without Bank’s prior written consent, which consent may be granted or
withheld in Bank’s sole but reasonable discretion. Bank shall have the right
without the consent of or notice to Borrowers to sell, assign, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits hereunder; provided that Bank shall use
commercially reasonable efforts to provide notice to Borrowers of any such
event. Notwithstanding the foregoing, so long as no Event of Default has
occurred and is continuing, Bank shall not assign its interest herein or the
Loan Documents to any Person who is (i) a direct competitor of Borrower, whether
as an operating company or direct or indirect parent with voting control over
such operating company, or (ii) a vulture or distressed debt fund, without
Borrowers’ prior written consent.

 

12.2 Indemnification. Borrowers shall defend, indemnify and hold harmless Bank
and its officers, employees, and agents against: (a) all obligations, demands,
claims, and liabilities claimed or asserted by any other party in connection
with the transactions contemplated by this Agreement; and (b) all losses or Bank
Expenses in any way suffered, incurred, or paid by Bank, its officers, employees
and agents as a result of or in any way arising out of, following, or
consequential to transactions between Bank and Borrowers whether under this
Agreement, or otherwise (including without limitation reasonable attorneys fees
and expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.

 

12.3 Time of Essence. Time is of the essence for the performance of all
obligations set forth in this Agreement.

 

12.4 Severability of Provisions. Each provision of this Agreement shall be
severable from every other provision of this Agreement for the purpose of
determining the legal enforceability of any specific provision.

 

12.5 Amendments in Writing, Integration. All amendments to or terminations of
this Agreement or the other Loan Documents must be in writing. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties hereto with respect to the subject matter of this Agreement
and the other Loan Documents, if any, are merged into this Agreement and the
Loan Documents.

 

12.6 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Agreement. Executed copies of
the signature pages of this Agreement sent by facsimile or transmitted
electronically in Portable Document Format (“PDF”), or any similar format, shall
be treated as originals, fully binding and with full legal force and effect, and
the parties waive any rights they may have to object to such treatment.

 



21

 

 

12.7 Survival. All covenants, representations and warranties made in this
Agreement shall continue in full force and effect so long as any Obligations
remain outstanding or Bank has any obligation to make any Credit Extension to
Borrowers. The obligations of Borrowers to indemnify Bank with respect to the
expenses, damages, losses, costs and liabilities described in Section 12.2 shall
survive until all applicable statute of limitations periods with respect to
actions that may be brought against Bank have run.

 

12.8 Confidentiality. In handling any confidential information, Bank and
Borrowers and all employees and agents of such party shall exercise the same
degree of care that such party exercises with respect to its own proprietary
information of the same types to maintain the confidentiality of any non-public
information thereby received or received pursuant to this Agreement except that
disclosure of such information may be made (i) in the case of Bank, to the
subsidiaries or Affiliates of Bank or Borrowers in connection with their present
or prospective business relations with Borrowers, (ii) in the case of Bank, to
prospective transferees or purchasers of any interest in the Credit Extensions,
provided that they have entered into a comparable confidentiality agreement in
favor of Borrowers and have delivered a copy to Borrowers, (iii) as required by
law, regulations, rule or order, subpoena, judicial order or similar order, (iv)
in the case of Bank, as may be required in connection with the examination,
audit or similar investigation of Bank and (v) as Bank may determine in
connection with the enforcement of any remedies hereunder. Confidential
information hereunder shall not include information that either: (a) is in the
public domain or in the knowledge or possession of the receiving party when
disclosed to such party, or becomes part of the public domain after disclosure
to such receiving party through no fault of such receiving party; or (b) is
disclosed to the receiving party by a third party, provided such receiving party
does not have actual knowledge that such third party is prohibited from
disclosing such information.

 

13. CO-BORROWER PROVISIONS.

 

13.1 Primary Obligation. This Agreement is a primary and original obligation of
each Borrower and shall remain in effect notwithstanding future changes in
conditions, including any change of law or any invalidity or irregularity in the
creation or acquisition of any Obligations or in the execution or delivery of
any agreement between Bank and any Borrower. Each Borrower shall be liable for
existing and future Obligations as fully as if all of all Credit Extensions were
advanced to such Borrower. Bank may rely on any certificate or representation
made by any Borrower as made on behalf of, and binding on, all Borrowers,
including without limitation Disbursement Request Forms, Borrowing Base
Certificates and Compliance Certificates.

 

13.2 Enforcement of Rights. Borrowers are jointly and severally liable for the
Obligations and Bank may proceed against one or more of the Borrowers to enforce
the Obligations without waiving its right to proceed against any of the other
Borrowers.

 

13.3 Borrowers as Agents. Each Borrower appoints the other Borrower as its agent
with all necessary power and authority to give and receive notices, certificates
or demands for and on behalf of both Borrowers, to act as disbursing agent for
receipt of any Credit Extensions on behalf of each Borrower and to apply to Bank
on behalf of each Borrower for Credit Extensions, any waivers and any consents.
This authorization cannot be revoked, and Bank need not inquire as to each
Borrower’s authority to act for or on behalf of Borrower.

 



22

 

 

13.4 Subrogation and Similar Rights. Notwithstanding any other provision of this
Agreement or any other Loan Document, each Borrower irrevocably waives all
rights that it may have at law or in equity (including, without limitation, any
law subrogating the Borrower to the rights of Bank under the Loan Documents) to
seek contribution, indemnification, or any other form of reimbursement from any
other Borrower, or any other Person now or hereafter primarily or secondarily
liable for any of the Obligations, for any payment made by the Borrower with
respect to the Obligations in connection with the Loan Documents or otherwise
and all rights that it might have to benefit from, or to participate in, any
security for the Obligations as a result of any payment made by the Borrower
with respect to the Obligations in connection with the Loan Documents or
otherwise. Any agreement providing for indemnification, reimbursement or any
other arrangement prohibited under this Section 13.4 shall be null and void. If
any payment is made to a Borrower in contravention of this Section 13.4, such
Borrower shall hold such payment in trust for Bank and such payment shall be
promptly delivered to Bank for application to the Obligations, whether matured
or unmatured.

 

13.5 Waivers of Notice. Except as otherwise provided in this Agreement, each
Borrower waives notice of acceptance hereof; notice of the existence, creation
or acquisition of any of the Obligations; notice of an Event of Default; notice
of the amount of the Obligations outstanding at any time; notice of intent to
accelerate; notice of acceleration; notice of any adverse change in the
financial condition of any other Borrower or of any other fact that might
increase the Borrower’s risk; presentment for payment; demand; protest and
notice thereof as to any instrument; default; and all other notices and demands
to which the Borrower would otherwise be entitled. Each Borrower waives any
defense arising from any defense of any other Borrower, or by reason of the
cessation from any cause whatsoever of the liability of any other Borrower.
Bank’s failure at any time to require strict performance by any Borrower of any
provision of the Loan Documents shall not waive, alter or diminish any right of
Bank thereafter to demand strict compliance and performance therewith. Nothing
contained herein shall prevent Bank from foreclosing on the Lien of any deed of
trust, mortgage or other security instrument, or exercising any rights available
thereunder, and the exercise of any such rights shall not constitute a legal or
equitable discharge of any Borrower. Each Borrower also waives any defense
arising from any act or omission of Bank that changes the scope of the
Borrower’s risks hereunder.

 

13.6 Subrogation Defenses. Each Borrower hereby waives any defense based on
impairment or destruction of its subrogation or other rights against any other
Borrower and waives all benefits which might otherwise be available to it under
any statutory or common law suretyship defenses or marshalling rights, now or
hereafter in effect.

 

13.7 Right to Settle, Release.

 

(a) The liability of Borrowers hereunder shall not be diminished by (i) any
agreement, understanding or representation that any of the Obligations is or was
to be guaranteed by another Person or secured by other property, or (ii) any
release or unenforceability, whether partial or total, of rights, if any, which
Bank may now or hereafter have against any other Person, including another
Borrower, or property with respect to any of the Obligations.

 



(b) Without affecting the liability of any Borrower hereunder, Bank may (i)
compromise, settle, renew, extend the time for payment, change the manner or
terms of payment, discharge the performance of, decline to enforce, or release
all or any of the Obligations with respect to a Borrower, (ii) grant other
indulgences to a Borrower in respect of the Obligations, (iii) modify in any
manner any documents relating to the Obligations with respect to a Borrower,
(iv) release, surrender or exchange any deposits or other property securing the
Obligations, whether pledged by a Borrower or any other Person, or (v)
compromise, settle, renew, or extend the time for payment, discharge the
performance of, decline to enforce, or release all or any obligations of any
guarantor, endorser or other Person who is now or may hereafter be liable with
respect to any of the Obligations.

 

13.8 Subordination. All indebtedness of a Borrower now or hereafter arising held
by another Borrower is subordinated to the Obligations and the Borrower holding
the indebtedness shall take all actions reasonably requested by Bank to effect,
to enforce and to give notice of such subordination.

 



23

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.

 

  COMPASS THERAPEUTICS LLC         By: /s/ Thomas Schuetz         Name: Thomas
Schuetz         Title: Chief Executive Officer         COMPASS THERAPEUTICS
ADVISORS, INC.   PACIFIC WESTERN BANK         By: /s/ Jeb Ledell         Name:
Jeb Ledell         Title: President         PACIFIC WESTERN BANK         By: /s/
Scott Hansen         Name: Scott Hansen         Title: Senior Vice President

 

 

 

 

[Signature Page to Loan and Security Agreement]

 



 

 

 

EXHIBIT A

 

DEFINITIONS

 

“Accounts” means all presently existing and hereafter arising accounts, contract
rights, payment intangibles and all other forms of obligations owing to a
Borrower arising out of the sale or lease of goods (including, without
limitation, the licensing of software and other technology) or the rendering of
services by a Borrower and any and all credit insurance, guaranties, and other
security therefore, as well as all merchandise returned to or reclaimed by a
Borrower and such Borrowers Books relating to any of the foregoing.

 

“Affiliate” means, with respect to any Person, any Person that owns or controls
directly or indirectly such Person, any Person that controls or is controlled by
or is under common control with such Person, and each of such Person’s senior
executive officers, directors, and general partners.

 

“Authorized Officer” means someone designated as such in the corporate
resolution provided by each Borrower to Bank in which this Agreement and the
transactions contemplated hereunder are authorized by each Borrower’s board of
directors. If a Borrower provides subsequent corporate resolutions to Bank after
the Closing Date, the individual(s) designated as “Authorized Officer(s)” in the
most recently provided resolution shall be the only “Authorized Officers” for
purposes of this Agreement.

 

“Bank Expenses” means all reasonable and documented costs or expenses (including
reasonable and documented attorneys’ fees and expenses, whether generated by
in-house or by outside counsel) incurred in connection with the preparation,
negotiation, administration, and enforcement of the Loan Documents; reasonable
and documented Collateral audit fees; and Bank’s reasonable attorneys’ fees and
expenses (whether generated in-house or by outside counsel) incurred in
amending, enforcing or defending the Loan Documents (including fees and expenses
of appeal), incurred before, during and after an Insolvency Proceeding, whether
or not suit is brought.

 

“Borrower’s Books” or Borrowers’ Books” means all of each Borrower’s books and
records including: ledgers; records concerning each Borrower’s assets or
liabilities, the Collateral, business operations or financial condition; and all
computer programs, or tape files, and the equipment, containing such
information.

 

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks in the State of North Carolina are authorized or required to close.

 

“Cash” means unrestricted cash and cash equivalents.

 

“Change in Control” shall mean a transaction other than a bona fide equity
financing or series of financings on terms and from investors reasonably
acceptable to Bank in which any “person” or “group” (within the meaning of
Section 13(d) and 14(d)(2) of the Securities Exchange Act of 1934) becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934), directly or indirectly, of a sufficient number of shares of all
classes of stock then outstanding of Borrower ordinarily entitled to vote in the
election of directors, empowering such “person” or “group” to elect a majority
of the Board of Directors of a Borrower, who did not have such power before such
transaction.

 



A-1

 

 

“Closing Date” means the date of this Agreement.

 

“Code” means the North Carolina Uniform Commercial Code as amended or
supplemented from time to time.

 

“Collateral” means the property described on Exhibit B attached hereto, except
to the extent any such property (i) is nonassignable by its terms without the
consent of the licensor thereof or another party (but only to the extent such
prohibition on transfer is enforceable under applicable law, including, without
limitation, Sections §25-9-406 and §25-9-408 of the Code), (ii) the granting of
a security interest therein is contrary to applicable law, provided that upon
the cessation of any such restriction or prohibition, such property shall
automatically become part of the Collateral, (iii) constitutes the capital stock
of a controlled foreign corporation (as defined in the IRC), in excess of 65% of
the voting power of all classes of capital stock of such controlled foreign
corporations entitled to vote, or (iv) property (including any attachments,
accessions or replacements) that is subject to a Lien that is permitted pursuant
to clause (c) of the definition of Permitted Liens, if the grant of a security
interest with respect to such property pursuant to this Agreement would be
prohibited by the agreement creating such Permitted Lien or would otherwise
constitute a default thereunder, provided, that such property will be deemed
“Collateral” hereunder upon the termination and release of such Permitted Lien.

 

“Collateral State” means the state or states where the Collateral is located,
which are Massachusetts and New Hampshire.

 

“Compliance Certificate” means a compliance certificate, in substantially the
form of Exhibit D attached hereto, executed by a Responsible Officer of the
Borrowers.

 

“Contingent Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to (i) any
indebtedness, lease, dividend, letter of credit or other obligation of another,
including, without limitation, any such obligation directly or indirectly
guaranteed, endorsed, co-made or discounted or sold with recourse by that
Person, or in respect of which that Person is otherwise directly or indirectly
liable; (ii) any obligations with respect to undrawn letters of credit,
corporate credit cards or merchant services issued for the account of that
Person; and (iii) all obligations arising under any interest rate, currency or
commodity swap agreement, interest rate cap agreement, interest rate collar
agreement, or other agreement or arrangement designated to protect a Person
against fluctuation in interest rates, currency exchange rates or commodity
prices; provided, however, that the term “Contingent Obligation” shall not
include endorsements for collection or deposit in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determined amount of the primary obligation in
respect of which such Contingent Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by such Person in good faith; provided, however, that such amount
shall not in any event exceed the maximum amount of the obligations under the
guarantee or other support arrangement.

 



A-2

 

 

“Copyrights” means any and all copyright rights, copyright applications,
copyright registrations and like protections in each work or authorship and
derivative work thereof, whether published or unpublished and whether or not the
same also constitutes a trade secret, now or hereafter existing, created,
acquired or held.

 

“Credit Card Line” means a Credit Extension of up to $150,000, to be used
exclusively for the provision of Credit Card Services.

 

“Credit Card Maturity Date” means March 29, 2019.

 

“Credit Extension” means the Term Loan and any other extension of credit by Bank
to or for the benefit of Borrower hereunder.

 

“Environmental Laws” means all laws, rules, regulations, orders and the like
issued by any federal state, local foreign or other governmental or
quasi-governmental authority or any agency pertaining to the environment or to
any hazardous materials or wastes, toxic substances, flammable, explosive or
radioactive materials, asbestos or other similar materials.

 

“Equipment” means all present and future machinery, equipment, tenant
improvements, furniture, fixtures, vehicles, tools, parts and attachments in
which Borrower has any interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations thereunder.

 

“Event of Default” has the meaning assigned in Article 8.

 

“F-Prime” means, collectively, F-Prime Capital Partners HC Cambridge Fund IV LP
and F- Prime Capital Partners HC International Fund IV LP.

 

“GAAP” means generally accepted accounting principles, consistently applied, as
in effect from time to time in the United States.

 

“Indebtedness” means (a) all indebtedness for borrowed money or the deferred
purchase price of property or services, including without limitation
reimbursement and other obligations with respect to surety bonds and letters of
credit, (b) all obligations evidenced by notes, bonds, debentures or similar
instruments, (c) all capital lease obligations, and (d) all Contingent
Obligations, including but not limited to any sublimit contained herein.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
or entity under any provision of the United States Bankruptcy Code, as amended,
or under any other bankruptcy or insolvency law, including assignments for the
benefit of creditors, formal or informal moratoria, compositions, extension
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” means all of a Borrower’s right, title, and interest in
and to Copyrights, Trademarks and Patents.

 



A-3

 

 

“Interest Only End Date” means March 30, 2019; provided, however, if (i) Parent
achieves Milestone I, the Interest Only End Date shall be extended to September
30, 2019 and (ii) Parent achieves both Milestone I and Milestone II, the
Interest Only End Date shall be extended to March 30, 2020.

 

“Inventory” means all present and future inventory in which a Borrower has any
interest.

 

“Investment” means any beneficial ownership of (including stock, partnership or
limited liability company interest or other securities) any Person, or any loan,
advance or capital contribution to any Person.

 

“Investment Agreement” means, collectively, each of Borrower’s stock purchase
and other agreement(s) pursuant to which each Borrower most recently issued its
preferred stock.

 

“IRC” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Lien” means any mortgage, lien, deed of trust, charge, pledge, security
interest or other encumbrance.

 

“Liquidity Event” means (a) any sale, license, or other disposition of all or
substantially all of the assets (including intellectual property) of a Borrower
and its Subsidiaries taken as a whole, (b) any reorganization, consolidation,
merger or sale of the voting securities of a Borrower or any other transaction
where the holders of a Borrower’s securities before the transaction beneficially
own less than 50% of the outstanding voting securities of the surviving entity
after the transaction, or (c) an initial public offering of a Borrower’s equity
securities.

 

“Loan Documents” means, collectively, this Agreement, any note or notes executed
by Borrower, and any other document, instrument or agreement entered into in
connection with this Agreement, all as amended or extended from time to time.

 

“Material Adverse Effect” means a material adverse effect on (i) the operations,
business or financial condition of Borrower and its Subsidiaries taken as a
whole, (ii) the ability of Borrower to repay the Obligations or otherwise
perform its obligations under the Loan Documents, (iii) Borrower’s interest in,
or the value, perfection or priority of Bank’s security interest in the
Collateral.

 

“Maturity Date” means March 1, 2022; provided, however, if Parent achieves both
Milestone I and Milestone II, the Maturity Date shall be September 1, 2022.

 

“Milestone I” means receipt by Bank of evidence reasonably satisfactory to Bank
of Parent’s first IND filing with the U.S. Food and Drug Administration on or
before February 28, 2019.

 

“Milestone II” means receipt by Bank of evidence reasonably satisfactory to Bank
of Parent’s receipt after the Closing Date of at least $62,350,000 of net
proceeds from the sale or issuance of its equity securities on or before March
31, 2019 to investors reasonably acceptable to Bank.

 



A-4

 

 

“Negotiable Collateral” means all of Borrowers’ present and future letters of
credit of which it is a beneficiary, drafts, instruments (including promissory
notes), securities, documents of title, and chattel paper, and Borrowers’ Books
relating to any of the foregoing.

 

“Obligations” means all debt, principal, interest, Bank Expenses and other
amounts owed to Bank by Borrowers pursuant to this Agreement or any other
agreement, whether absolute or contingent, due or to become due, now existing or
hereafter arising, including any interest that accrues after the commencement of
an Insolvency Proceeding and including any debt, liability, or obligation owing
from Borrowers to others that Bank may have obtained by assignment or otherwise.

 

“Orbimed” means Orbimed Private Investments V - KA, LP.

 

“Patents” means all patents, patent applications and like protections including
without limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same.

 

“Periodic Payments” means all installments or similar recurring payments that
Borrowers may now or hereafter become obligated to pay to Bank pursuant to the
terms and provisions of any instrument, or agreement now or hereafter in
existence between Borrowers and Bank.

 

“Permitted Indebtedness” means:

 

(a) Indebtedness of Borrowers in favor of Bank arising under this Agreement or
any other Loan Document;

 

(b) Indebtedness existing on the Closing Date and disclosed in the Schedule;

 

(c) Indebtedness not to exceed $1,000,000 in the aggregate at any time secured
by a lien described in clause (c) of the defined term “Permitted Liens,”
provided such Indebtedness does not exceed at the time it is incurred the lesser
of the cost or fair market value of the property financed with such
Indebtedness;

 

(d) Subordinated Debt;

 

(e) Indebtedness to trade creditors incurred in the ordinary course of business;

 

(f) Extensions, refinancings and renewals of any items of Permitted
Indebtedness, provided that the principal amount is not increased or the terms
modified to impose more burdensome terms upon the Borrowers or their respective
Subsidiaries, as the case may be

 

(g) Indebtedness that constitutes a Permitted Investment;

 

(h) Indebtedness owed to any persons (including obligations in respect of
letters of credit for the benefit of such person) providing worker’s
compensation, health, disability or other employee benefits or property,
casualty or liability insurance pursuant to reimbursement or indemnification
obligations to such person, in each case incurred in the ordinary course of
business; and

 



A-5

 

 

(i) Indebtedness incurred as a result of endorsing negotiable instruments
received in the ordinary course of business.

 

“Permitted Investment” means:

 

(a) Investments existing on the Closing Date disclosed in the Schedule;

 

(b) (i) Marketable direct obligations issued or unconditionally guaranteed by
the United States of America or any agency or any State thereof maturing within
one year from the date of acquisition thereof, (ii) commercial paper maturing no
more than one year from the date of creation thereof and currently having rating
of at least A-2 or P-2 from either Standard & Poor’s Corporation or Moody’s
Investors Service, (iii) Bank’s certificates of deposit maturing no more than
one year from the date of investment therein, and (iv) Bank’s money market
accounts; (v) Investments in regular deposit or checking accounts held with Bank
or as otherwise permitted by, and subject to the terms and conditions of,
Section 6.6 of this Agreement; and (vi) Investments consistent with any
investment policy adopted by the Borrower’s board of directors;

 

(c) Investments accepted in connection with Permitted Transfers;

 

(d) Investments of Subsidiaries in or to other Subsidiaries or Borrowers and
Investments by Borrowers in Subsidiaries not to exceed $250,000 in the aggregate
in any fiscal year;

 

(e) Investments not to exceed $250,000 outstanding in the aggregate at any time
consisting of (i) travel advances and employee relocation loans and other
employee loans and advances in the ordinary course of business, and (ii) loans
to employees, officers or directors relating to the purchase of equity
securities of a Borrower or its Subsidiaries pursuant to employee stock purchase
plan agreements approved by a Borrower’s Board of Directors;

 

(f) Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers and in settlement of
delinquent obligations of, and other disputes with, customers or suppliers
arising in the ordinary course of Borrowers’ business;

 

(g) Investments consisting of notes receivable of, or prepaid royalties and
other credit extensions, to customers and suppliers who are not Affiliates, in
the ordinary course of business, provided that this subparagraph (g) shall not
apply to Investments of Borrowers in any Subsidiary;

 

(h) Joint ventures or strategic alliances in the ordinary course of Borrowers’
business consisting of the non-exclusive licensing of technology, the
development of technology or the providing of technical support, provided that
any cash Investments by Borrowers do not exceed $250,000 in the aggregate in any
fiscal year; and

 

(i) Investments permitted under Section 7.3.

 



A-6

 

 

“Permitted Liens” means the following:

 

(a) Any Liens existing on the Closing Date and disclosed in the Schedule
(excluding Liens to be satisfied with the proceeds of the Credit Extensions) or
arising under this Agreement, the other Loan Documents, or any other agreement
in favor of Bank;

 

(b) Liens for taxes, fees, assessments or other governmental charges or levies,
either not delinquent or being contested in good faith by appropriate
proceedings and for which Borrowers maintain adequate reserves;

 

(c) Liens not to exceed $1,000,000 in the aggregate at any time (i) upon or in
any Equipment (other than Equipment financed by a Credit Extension) acquired or
held by a Borrower or any of its Subsidiaries to secure the purchase price of
such Equipment or indebtedness incurred solely for the purpose of financing the
acquisition or lease of such Equipment, or (ii) existing on such Equipment at
the time of its acquisition, in each case provided that the Lien is confined
solely to the property so acquired and improvements thereon, and the proceeds of
such Equipment;

 

(d) Liens incurred in connection with the extension, renewal or refinancing of
the indebtedness secured by Liens of the type described in clauses (a) through
(c) above, provided that any extension, renewal or replacement Lien shall be
limited to the property encumbered by the existing Lien and the principal amount
of the indebtedness being extended, renewed or refinanced does not increase;

 

(e) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Sections 8.4 (attachment) or 8.7
(judgments);

 

(f) Liens securing Subordinated Debt;

 

(g) Liens to secure payment of worker’s compensation, employment insurance, old
age pensions or other social security obligations of Borrowers on which
Borrowers are current and are in the ordinary course of its business;

 

(h) Liens securing Indebtedness permitted pursuant to clause (h) of the
definition of “Permitted Indebtedness”;

 

(i) Liens of carriers, warehousemen, suppliers, or other persons arising in the
ordinary course of business or by operation of the law;

 

(j) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payments of customs duties in connection with the importation of
goods;

 

(k) deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of like nature incurred in the ordinary course of business and not
representing an obligation for borrowed money; and

 



A-7

 

 

(l) non-exclusive licenses of Intellectual Property granted to third parties in
the ordinary course of business.

 

“Permitted Transfer” means the conveyance, sale, lease, transfer or disposition
by Borrowers or any Subsidiary of:

 

(a) Inventory in the ordinary course of business;

 

(b) licenses and similar arrangements for the use of the property of Borrower or
its Subsidiaries in the ordinary course of business;

 

(c) worn-out, surplus or obsolete Equipment not financed with the proceeds of
Credit Extensions;

 

(d) grants of security interests and other Liens that constitute Permitted
Liens; and

 

(e) other assets of a Borrower or its Subsidiaries that do not in the aggregate
exceed $250,000 during any fiscal year.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or governmental agency.

 

“Prime Rate” means the variable rate of interest, per annum, most recently
announced by Bank, as its “prime rate,” whether or not such announced rate is
the lowest rate available from Bank.

 

“Responsible Officer” means each of the Chief Executive Officer, the Chief
Operating Officer, the Chief Financial Officer, Vice President of Finance and
the Controller of Borrowers, as well as any other officer or employee identified
as an Authorized Officer in the corporate resolution delivered by Borrowers to
Bank in connection with this Agreement.

 

“Schedule” means the schedule of exceptions attached hereto and approved by
Bank, if any.

 

“Shares” means (i) sixty-five percent (65%) of the issued and outstanding
capital stock, membership units or other securities owned or held of record by a
Borrower in any Subsidiary of such Borrower which is not an entity organized
under the laws of the United States or territory thereof, and (ii) one hundred
percent (100%) of the issued and outstanding capital stock, membership units or
other securities owned or held of record by a Borrower in any Subsidiary of such
Borrower which is an entity organized under the laws of the United States or any
territory thereof.

 

“SOS Reports” means the official reports from the Secretaries of State of each
Collateral State, the state where each Borrower’s chief executive office is
located, the state of each Borrower’s formation and other applicable federal,
state or local government offices identifying all current security interests
filed in the Collateral and Liens of record as of the date of such report.

 



A-8

 

 

“Subordinated Debt” means any debt incurred by Borrowers that is subordinated in
writing to the debt owing by Borrowers to Bank on terms reasonably acceptable to
Bank (and identified as being such by Borrowers and Bank).

 

“Subsidiary” means any corporation, partnership or limited liability company or
joint venture in which (i) any general partnership interest or (ii) more than
50% of the stock, limited liability company interest or joint venture of which
by the terms thereof ordinary voting power to elect the Board of Directors,
managers or trustees of the entity, at the time as of which any determination is
being made, is owned by Borrowers, either directly or through an Affiliate.

 

“Term Loan” means a cash advance under this Agreement.

 

“Trademarks” means any trademark and servicemark rights, whether registered or
not, applications to register and registrations of the same and like
protections, and the entire goodwill of the business of Borrowers connected with
and symbolized by such trademarks.

 

“Tranche I” means Ten Million Dollars ($10,000,000) of the Term Loan.

 

“Tranche II” means Five Million Dollars ($5,000,000) of the Term Loan.

 

“Tranche II Equity Event” means the receipt by Bank of evidence reasonably
satisfactory to Bank of Parent’s receipt after the Closing Date of at least
$13,150,000 of net cash proceeds from the sale or issuance of its equity
securities to investors or upfront payments in connection with strategic
partnerships, in each case, reasonably acceptable to Bank.

 



A-9

 

 

DEBTORS COMPASS THERAPEUTICS LLC AND COMPASS THERAPEUTICS ADVISORS, INC.

 

SECURED PARTY: PACIFIC WESTERN BANK

 

EXHIBIT B

 

COLLATERAL DESCRIPTION ATTACHMENT TO LOAN AND SECURITY AGREEMENT

 

All personal property of each Borrower (herein referred to as a “Borrower” or a
“Debtor”) whether presently existing or hereafter created or acquired, and
wherever located, including, but not limited to:

 

(a) all accounts (including health-care-insurance receivables), chattel paper
(including tangible and electronic chattel paper), deposit accounts, documents
(including negotiable documents), equipment (including all accessions and
additions thereto), financial assets, general intangibles (including patents,
trademarks, copyrights, goodwill, payment intangibles, domain names and
software), goods (including fixtures), instruments (including promissory notes),
inventory (including all goods held for sale or lease or to be furnished under a
contract of service, and including returns and repossessions), investment
property (including securities and securities entitlements), letter of credit
rights, money, and all of Debtor’s books and records with respect to any of the
foregoing, and the computers and equipment containing said books and records;

 

(b) any and all cash proceeds and/or noncash proceeds of any of the foregoing,
including, without limitation, insurance proceeds, and all supporting
obligations and the security therefor or for any right to payment. All terms
above have the meanings given to them in the North Carolina Uniform Commercial
Code, as amended or supplemented from time to time, including revised Division 9
of the Uniform Commercial Code-Secured Transactions.

 

Notwithstanding the foregoing, the Collateral shall not include any of the
intellectual property, in any medium, of any kind or nature whatsoever, now or
hereafter owned or acquired or received by a Borrower, or in which a Borrower
now holds or hereafter acquires or receives any right or interest (collectively,
the “Intellectual Property”); provided, however, that the Collateral shall
include all accounts and general intangibles that consist of rights to payment
and proceeds from the sale, licensing or disposition of all or any part, or
rights in, the foregoing (the “Rights to Payment”).

 

Notwithstanding the foregoing, if a judicial authority (including a U.S.
Bankruptcy Court) holds that a security interest in the underlying Intellectual
Property is necessary to have a security interest in the Rights to Payment, then
the Collateral shall automatically, and effective as of March 30, 2018, include
the Intellectual Property to the extent and only to the extent necessary to
permit perfection of Bank’s security interest in the Rights to Payment, and
further provided, however, that Bank’s enforcement rights with respect to any
security interest in the Intellectual Property shall be absolutely limited to
the Rights to Payment only, and Bank shall have no recourse whatsoever with
respect to the underlying Intellectual Property.

 



B-1

 

 

EXHIBIT C
LOAN ADVANCE/PAYDOWN REQUEST FORM
[Please refer to New Borrower Kit]

 

EXHIBIT D
COMPLIANCE CERTIFICATE
[Please refer to New Borrower Kit]

 



C-1

 

 

SCHEDULE OF EXCEPTIONS

 

Permitted Indebtedness (Exhibit A) - None.

 

Permitted Investments (Exhibit A) - None.

 

Permitted Liens (Exhibit A)

 

That certain lease line agreement between Compass Therapeutics LLC and Boston
Financial and Equity Corporation dated July 19, 2017

 

Prior Names (Section 5.5)

 

Compass Therapeutics LLC f/k/a Kairos Biologics Foundation LLC
Compass Therapeutics Advisors Inc. f/k/a Kairos Biologics Advisors Inc.

 

Litigation (Section 5.6) - None.

 

Inbound Licenses (Section 5.12) - None.

 

 

 



 

 